DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first and second orthogonal polarization forms" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 14 does not state that “the first polarization form” and “the second polarization form” are orthogonal, therefore creates ambiguity as to what the limitation is referring. For purposes of examination, the examiner will interpret the limitation as “the first and second polarization forms”. Appropriate clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent No. 2015/0042507, hereafter Jeong) in view of Kamo (U.S. Patent No. 8264398, hereafter Kamo).
Regarding claim 14, Jeong discloses that a device for emitting and receiving electromagnetic radiation ([0013] lines 11-12), comprising: 
a first antenna or a first group of antennas configured to transmit electromagnetic radiation (Fig.2, short range; [0013] lines 3-4, 11) in a first polarization form; 
a second antenna or a second group of antennas configured to transmit electromagnetic radiation (Fig.2, middle/long range; [0013] line 4, 11) in a second polarization form; and 
a third antenna or a third group of antennas configured to receive electromagnetic radiation reflected from the electromagnetic radiation transmitted by the first antenna or the first group of antennas, and to receive electromagnetic radiation reflected from the electromagnetic radiation transmitted by the second antenna or the second group of antennas ([0013] lines 4-16); 
wherein different antennas are used for transmitting and receiving ([0013] lines 3-6).
However, Jeong does not disclose the polarization feature in transmitted signals. In the same field of endeavor, onboard radar device and program of controlling onboard radar device, Kamo discloses that  

a second antenna or a second group of antennas configured to transmit electromagnetic radiation in a second polarization form (col.3 lines 60-61); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit different polarization signals at different transmission antennas. Doing so would obtain different reflection characteristics from a same area so that the information of the characteristics can be used in certain radar applications (e.g. detection of road surface conditions), as recognized by Kamo (col.11 lines 16-18, 42-44).

Regarding claim 15, which depends on claim 14, Jeong does not disclose the polarization feature in transmitted signals. In the same field of endeavor, onboard radar device and program of controlling onboard radar device, Kamo discloses that in the device, 
the first polarization form and the second polarization form are mutually orthogonal polarizations (col.3 lines 60-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit mutually orthogonal polarization signals from different transmission antennas. Doing so would obtain different reflection characteristics from a same area so that the information of the characteristics can be used in certain radar applications (e.g. detection of road surface conditions), as recognized by Kamo (col.11 lines 16-18, 42-44).

16, which depends on claim 14, Jeong does not disclose the polarization feature in transmitted signals as well as corresponding receiver. In the same field of endeavor, onboard radar device and program of controlling onboard radar device, Kamo discloses that in the device,
the third antenna or the third group of antennas is configured to receive both the first polarization form and the second polarization form (col.4 lines 8-12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to receive signals with different polarizations from two different transmission antennas. Doing so would obtain different reflection characteristics from a same area so that the information of the characteristics can be used in certain radar applications (e.g. detection of road surface conditions), as recognized by Kamo (col.11 lines 16-18, 42-44).

Regarding claim 17, which depends on claim 14, Jeong discloses that in the device, 
the first antenna or the first group of antennas is made up of individual columns or double columns (Fig.5B item 160, a column; [0045] line 2) which transmit in a horizontally polarized manner.
However, Jeong does not disclose the polarization feature in transmitted signals. In the same field of endeavor, onboard radar device and program of controlling onboard radar device, Kamo discloses that 
the first antenna or the first group of antennas is made up of individual columns or double columns which transmit in a horizontally polarized manner (col.3 lines 62-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit signal in horizontally polarized manner from a transmission antenna in the system design. Doing so would obtain reflection characteristics of horizontally polarized wave from an area / object so that the information of 

Regarding claim 18, which depends on claim 14, Jeong discloses that in the device, 
the second antenna or the second group 99689373.1 5of antennas is made up of one or a plurality of multi-column arrays of patch antennas ([0061] lines 1-3) configured to transmit in a vertically polarized manner.
However, Jeong does not disclose the polarization feature in transmitted signals. In the same field of endeavor, onboard radar device and program of controlling onboard radar device, Kamo discloses that 
the second antenna or the second group 99689373.1 5of antennas is made up of one or a plurality of multi-column arrays of patch antennas configured to transmit in a vertically polarized manner (col.3 lines 60-61).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit signal in vertically polarized manner from a transmission antenna in the system design. Doing so would obtain reflection characteristics of vertically polarized wave from an area / object so that the information of the characteristics can be used in certain radar applications (e.g. detection of road surface conditions), as recognized by Kamo (col.11 lines 16-18, 42-44).

Regarding claim 19, which depends on claim 14, Jeong discloses that in the device,
the third antenna or the third group of antennas is made up of a combination of single columns or double columns, which receive in a horizontally polarized manner according to the first antenna or the first group of antennas, and multi-column arrays of patch antennas which receive in a vertically 
However, Jeong does not disclose the polarization feature in transmitted signals. In the same field of endeavor, onboard radar device and program of controlling onboard radar device, Kamo discloses that  
a horizontally polarized manner according to the first antenna or the first group of antennas (col.3 lines 62-64),
a vertically polarized manner according to the second antenna or the second group of antennas (col.3 lines 60-61). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit horizontally polarized signal from one transmission antenna and vertically polarized signal from another transmission antenna. Doing so would obtain reflection characteristics of both horizontally polarized wave and vertically polarized wave from a same area / object so that the information of the characteristics can be used in certain radar applications (e.g. detection of road surface conditions), as recognized by Kamo (col.11 lines 16-18, 42-44).

Regarding claim 20, which depends on claim 14, Jeong discloses that in the device, 
(i) transmission signals of the first antenna or the first group of antennas, and (ii) transmission signals of the second antenna or the second group of antennas, detect different distance ranges ([0018] lines 2-3, transmit signal; [0020] lines 3-4).

Regarding claim 21, which depends on claim 14, Jeong discloses that in the device, 


Regarding claim 22, which depends on claim 14, Jeong discloses that in the device,
the first antenna or the first group of antennas is made up of single columns or double columns configured to transmit in a horizontally polarized manner, and has a short distance range and a large opening angle of its detection range (Fig.5B item 160, single column; [0054] lines 2-3, short range; Fig.6, receive antenna for short range has smaller size than that for middle range; [0056] lines 1-5, receive antenna for short range has smaller size than that for middle range; The size of receiver antenna for short range is smaller than that for middle/long range. It is well known that beam width is inversely proportional to the antenna size.), and 
wherein the second antenna or the second group of antennas is made up of a single or a plurality of multi-column arrays of patch antennas configured to transmit in a vertically polarized manner, and has long distance range and a small opening angle of its detection range (Fig.5B item 120, multiple column; [0054] line 2, middle range; [0068] line 1, middle/long range is together; [0061] lines 1-3, patch; Fig.6, receive antenna for middle range has larger size than that for short range; [0056] lines 1-5, receive antenna for middle range has larger size than that for short range; The size of receiver antenna for middle/long range is larger than that for short range. It is well known that beam width is inversely proportional to the antenna size.).

the first antenna to transmit in a horizontally polarized manner (col.3 lines 62-64),
the second antenna to transmit in a vertically polarized manner (col.3 lines 60-61).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit horizontally polarized signal from one transmission antenna and vertically polarized signal from another transmission antenna. Doing so would obtain reflection characteristics of both horizontally polarized wave and vertically polarized wave from a same area / object so that the information of the characteristics can be used in certain radar applications (e.g. detection of road surface conditions), as recognized by Kamo (col.11 lines 16-18, 42-44). 

Regarding claim 23, which depends on claim 14, Jeong does not disclose the polarization feature in transmitted signals as well as corresponding receiver. In the same field of endeavor, onboard radar device and program of controlling onboard radar device, Kamo discloses that in the device,
the third antenna or the third group of antennas determines polarimetric information of reflecting objects based on receiving levels of the received electromagnetic radiation of the first and second polarization forms (col.4 lines 8-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to obtain different reflection features from an area / object based on received signals with different polarization patterns from two different transmission antennas. Doing so would use the information in certain radar applications (e.g. detection of road surface conditions) because reflection characteristics from a same 

Regarding claim 24, which depends on claims 14 and 23, Jeong discloses that in the device,
different group factors of involved transmission and receiving antennas and different gain factors of the involved transmission and receiving antennas are taken into account when determining the receiving levels of the 99689373.1 6received electromagnetic radiation of the first and second polarization forms ([0056], group receive antenna, reception sensitivity is proportional to antenna gain).

Regarding claim 25, which depends on claim 14, Jeong discloses that 
the device is fixed in place on a motor vehicle at the front of the motor vehicle, and performs an object detection for distance control, speed control, or collision avoidance ([0036] lines 4-6; [0007] lines 4-5, AEB is for control).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong and Kamo as applied to claims 14 and 25 above, and further in view of Choi (Korean Patent No. 101462913, hereafter Choi).
Regarding claim 26, which depends on claims 14 and 25, the combination of Joeng and Kamo does not disclose a road condition detection for ascertaining the weather-dependent road condition.  In the same field of endeavor, method for recognizing environment using signal analysis of SCC radar, Choi discloses that in the device, 
during propagation of the electromagnetic radiation in the first polarization form and of the electromagnetic radiation in the second polarization via different propagation paths (Fig.3, different 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong and Kamo with the teaching of Choi to use the information obtained from reflections of vertically and horizontally polarized signals in the application of road detections using radar sensors on vehicles. Doing so would analyze the characteristics of the target medium (e.g. snow, ice) and determine the climatic factors so that warning massages can be provided accordingly to driver, as recognized by Choi ([0029] lines 3-5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648